Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/141,630, filed 1/5/2021.
Claims 1-20 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: there are no headings and no brief description of the drawings, the claims should not be included in the specification, see pages 12-14, on page 1, lines 19-21 “be operated manually controlled lifting” is not clear, and on page 2, line 6, “impedes” should be “impede”.
Appropriate correction is required.

Claim Objections
Claims 1, 4 and 10 are objected to because of the following informalities:  in claim 1, line 6-7, “in axial direction” should be “in an axial direction”, in line 15, “axially” should be “axial”, and in line 17, “impedes” should be “impede”, in claim 4, lines 2-3, “of coupling structure” should be “of the coupling structure”, and in claim 10, line 7, “corporation” should be “cooperation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “the fixed world” has no antecedent basis.
In claim 2, line 3, “the center” has no antecedent basis.
In claim 3, line 2, “the outer diameter” has no antecedent basis.
In claim 4, line 2, “the inner surface” has no antecedent basis.
In claim 7, line 2, “the stop surface” has no antecedent basis.
In claim 10, line 2, “the maximum axial displacement” has no antecedent basis.
In claim 11, line 1, “at least one brake shoe” is not clear if referring to the shoe of claim 1 or to an additional feature of the claim. By changing the phrase to “the at least one brake shoe” the rejection would be overcome.
In claims 13-15, “at least one brake shoe” is not clear if referring to the shoe of claim 1 or to an additional feature of the claim. By changing the phrase to “the at least one brake shoe” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ningbo(CN107191126).
Ningbo discloses an operating mechanism for a cordless window covering such as a roller blind(the mechanism can be used with a covering without a “cord” and is considered to meet the functional claim limitation), comprising: 
at least one stationary inner shaft(110, see Fig. 4) which is connectable to the fixed world, 
at least one at least partially conically shaped coupling structure(200) which encloses at least part of the inner shaft, 
at least one urging element(330) configured for urging the coupling structure in axial direction of the inner shaft, 
at least one axially rotatable drive shaft(300) configured for driving and thereby lowering and/or raising the window covering, wherein the drive shaft encloses at least part of the inner shaft and the coupling structure, and 
at least one brake shoe(400) configured to cooperate with at least the conically shaped part of the coupling structure and with the axially rotatable drive shaft, wherein the brake shoe, the coupling structure and the drive shaft are positioned such that axially urging of the coupling structure by the urging element causes a radially outward force onto the brake shoe causing the brake shoe to at least partially impede rotation of the axially rotatable drive shaft(the interaction of elements 210 and 410 provides a radially outward force can be applied to the brake shoe 400, see paras. [0061]-[0062]).
Regarding claim 2, Ningbo discloses the operating mechanism according to claim 1 as best understood, wherein the urging element(330) is configured for urging the coupling structure(200) in axial direction of the inner shaft towards a center of a window covering(the window covering is not positively recited and the location of the center of the covering is not clearly defined, the urging element urges the coupling structure and therefore the functional claim limitation is considered met).
Regarding claim 3, Ningbo discloses the operating mechanism according to claim 1, wherein the coupling structure(200) is positioned such that an outer diameter of at least the conically shaped part of the coupling structure(200) decreases in the direction wherein it is axially urged by the urging element(see Fig. 4).
Regarding claim 4, Ningbo discloses the operating mechanism according to claim 1, wherein at least part of the inner shaft(110) has a non-cylindrical shape and wherein an inner surface of coupling structure has a complementary non-cylindrical shape(see Fig. 4).
Regarding claim 7, Ningbo discloses the operating mechanism according to claim 1, wherein the urging element(330) is clamped between a stop surface(of the drive shaft) and an engaging surface of the coupling structure(200, see Fig. 4).
Regarding claim 8, Ningbo discloses the operating mechanism according to claim 1, wherein the urging element(330) is formed by a coil spring(see para. [0063] and Fig. 3) surrounding the stationary inner shaft(see Fig. 4).
Regarding claim 9.  Ningbo discloses the operating mechanism according to claim 1, comprising a stationary support structure(100) which is connected to the stationary inner shaft(110, see Fig. 4) and which is configured for connecting the operating mechanism to the fixed world(the use of roller blinds used to a fixed surface is inherent given the structure of Ningbo).
Regarding claim 14, Ningbo discloses the operating mechanism according to claim 1, wherein an outer surface of at least one brake shoe is flat(see Fig. 4).
Regarding claim 15, Ningbo discloses the operating mechanism according to claim 1, wherein an outer surface of at least one brake shoe is profiled(the shoe 400 has a profile and is therefore considered “profiled”, see Fig. 4).
Regarding claim 16, Ningbo discloses the operating mechanism according to claim 1, wherein the operating mechanism is free of bearings(see Fig. 9-10).
Regarding claim 20, Ningbo discloses an assembly of a window covering(the mechanism is used for a window covering) and the operating device according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ningbo.
Ningbo discloses the operating mechanism according to claim 1, wherein the axially rotatable drive shaft(300) is configured to cooperate with a curtain but lacks the specific use of a winding tube which at least partly surrounds said drive shaft, and wherein the winding tube is configured such that at least a part of the window covering can be wound onto it.
The use of winding tubes surrounding a drive shaft is well known in the curtain art.  Therefore, it would have been well within the purview of a skilled artisan to have used the mechanism of Ningbo with a curtain having a winding tube surrounding the shaft given the intended use of the mechanism and design requirements thereof.  The coupling of the tube and shaft would be a choice made by a skilled artisan given the intended use of the curtain.
Regarding claim 19, Ningbo discloses the operating mechanism according to claim 1, comprising at least one torsion spring configured for exerting a torque on the drive shaft, and/or winding tube if applied, during rotation of the drive shaft, and/or winding tube, in a direction opposite to the direction of rotation.

Allowable Subject Matter
Claims 5-6, 10-13 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
	No prior art of record shows the mechanism of claim 1 and the coupling structure(200) comprises a cylindrical part configured to enclose at least part of the urging element, as in claim 5, the stationary inner shaft comprises at least one stop surface configured to form a stop for the urging element, as in claim 6, at least one adjusting structure configured to enable adjusting of maximum axial displacement of the coupling structure and/or to limit the axial displacement of the coupling structure, wherein the adjusting structure is at least partially enclosed between the coupling structure and the drive shaft and/or wherein an inner surface of the adjusting structure comprises at least one slot and wherein the coupling structure comprises at least one protrusion configured for corporation with said slot, as in claim 10, the brake shoe is at least partially flexible or at least partially ring shaped, as in claims 11 and 12, at least an inner surface of at least one brake shoe is conically shaped, or in claim 13, or a torsion spring configured to exert a force on the drive shaft/tube in a direction opposite the direction of rotation, as in claim 19, nor any motivation to do so.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/